Citation Nr: 1519364	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  04-34 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent disabling for degenerative disc disease of the cervical spine with associated headaches (a neck disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for a neck disability and assigned an initial disability rating of 20 percent.  The Veteran has expressed disagreement with the initial disability rating assigned.  In the same December 2002 rating decision, the RO also granted service connection for bilateral upper extremity radiculopathy associated with a neck disability, with pain, numbness, and loss of grip strength; the RO assigned initial disability ratings of 20 percent for each upper extremity.  

In connection with the current appeal, the RO sought, from the Veteran's representative, completion of a VA Form 646, Statement of Accredited Representative in Appealed Case.  The purpose of VA Form 646 is to give a claimant's representative the opportunity to review an appeal and submit a statement regarding the appeal prior to certification to the Board.  VA Adjudication Procedure Manual (M21-1MR), Part I, Chapter 5, Section F, Paragraph 27.a.  In October 2004, the Veteran's representative submitted a completed VA Form 646; however, the current issue on appeal was not mentioned or discussed.  Nevertheless, the Veteran's representative has had an opportunity to review the Veteran's claims file and had provided an equivalent statement in support of the appeal in an April 2015 appellant brief presentation.  See 38 C.F.R. § 20.600 (2014).  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to a higher initial rating in excess of 20 percent for a neck disability.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran filed his claim of service connection for a neck disability in April 2002.  The applicable rating criteria for intervertebral disc syndrome/disease were amended effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  The remaining spinal regulations were amended effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  As the Veteran's claim was pending prior to the regulatory changes, the Board is required to consider the Veteran's neck disability under the appropriate pre-amended and amended regulations, and then apply the more favorable version.  See VAOPGCPREC 7-2003.  The Veteran's claim of entitlement to a higher initial disability rating for a neck disability was last adjudicated in a September 2004 Statement of the Case (SOC), which provided the relevant regulatory rating criteria to the Veteran.  Although the September 2004 SOC post-dated the regulatory changes, the Veteran was provided with the pre-amended rating criteria.  

Moreover, VA regulations require that pertinent evidence received by the RO after an appeal has been initiated, but prior to the transfer of the claims file to the Board must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived in writing by the veteran or representative.  38 C.F.R. §§ 19.31(a), 19.37 (2014).  In this case, no SSOC has been issued by the AOJ following receipt of the September 2006 VA examination report.  Accordingly, the issue of entitlement to a higher initial rating in excess of 20 percent disabling for a neck disability must be remanded to the AOJ so that the AOJ may consider the claim in light of the evidence received subsequent to the September 2004 SOC.

Additionally, the Board finds that a remand is also necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his neck disability.  In this regard, the September 2006 VA examination, referenced above, is the last VA examination afforded to the Veteran that addressed his neck disability.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of more than eight years, the September 2006 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all updated VA treatment records of the Veteran and associate them with the record.  

2. Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the Veteran's neck disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination; these determinations should be expressed in terms of any such additional limitation of motion.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  

The VA examiner should specifically indicate, if possible, with respect to any degenerative disc disease, whether the Veteran has experienced incapacitating episodes of intervertebral disc syndrome (i.e., periods of acute signs and symptoms that require physician-prescribed bed rest and treatment by a physician) over the past 12 months, and if so, identify the total duration of those incapacitating episodes over the past 12 months.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




